NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO RAMIREZ-JUAREZ,                       No.    15-72641

                Petitioner,                     Agency No. A095-624-708

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**


Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Rigoberto Ramirez-Juarez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying a motion to continue. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the agency’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to continue, and review de novo constitutional claims. See

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Ramirez-Juarez’s motion for a fourth continuance, where the IJ advised him that

no further continuances would be granted, and he failed to establish good cause.

See 8 C.F.R. § 1003.29 (an IJ “may grant a motion for continuance for good cause

shown”); Sandoval-Luna, 526 F.3d at 1247; Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (an alien must show error and substantial prejudice to prevail on a due

process claim).

      We lack jurisdiction to consider Ramirez-Juarez’s unexhausted contention

that the agency failed to properly analyze his motion for a fourth continuance. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to

consider a legal claim not presented in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  15-72641